Exhibit 10.10

Constellation Energy Partners LLC

2009 Omnibus Incentive Compensation Plan

Grant Agreement Relating to

Notional Units with DERs - Independent Managers

Grantee: [—]

Grant Date: May 1, 2009

1. Grant of Notional Units.

(a) Grant. Constellation Energy Partners LLC, a Delaware limited liability
company (the “Company”), hereby grants to you 26,979 Notional Units (each, a
“Notional Unit”) under the Constellation Energy Partners LLC 2009 Omnibus
Incentive Compensation Plan (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is attached hereto as Appendix A and incorporated
herein by reference as a part of this agreement (the “Grant Agreement”).

(b) General. Except where explicitly noted herein, in the event of any conflict
between the terms of this Grant Agreement and the Plan, the Plan shall control.
Capitalized terms used in this Grant Agreement but not defined herein shall have
the meanings ascribed to such terms in the Plan, unless the context requires
otherwise.

(c) Failure to Approve Plan. In the event the Plan is not approved by the common
unitholders of the Company (an “Approval Failure”) prior to the occurrence of a
particular Vesting Date or other vesting of Notional Units pursuant to this
Grant Agreement, Grantee (i) shall have no right pursuant to this Grant
Agreement or otherwise to receive Units in respect of the Notional Units so
vested and (ii) shall be entitled to settlement of the Notional Units so vested
only pursuant to Section 5. No Approval Failure shall affect the validity of
this Grant Agreement and shall have no effect on this Grant Agreement other than
as explicitly provided for in this Section 1(c).

2. Conversion to Restricted Common Units.

(a) Conversion Upon Plan Approval. Upon approval of the Plan by the common
unitholders of the Company, each Notional Unit and related DER shall be
automatically converted into a right to receive one Restricted Unit and a tandem
DER. All Notional Units and related DERs granted hereby shall become null, void
and without further effect upon such conversion; provided, however, that any
Distribution Credits that have accumulated pursuant to Section 4(b) in respect
of such Notional Units shall remain outstanding. The Company shall promptly
cause the issuance of such restricted common units (the “Restricted Units”) upon
such approval of the Plan. The Restricted Units shall be evidenced in book-entry
form in the name of Grantee.

(b) Vesting; Forfeiture. The Restricted Units shall fully vest in Grantee and
the restrictions set forth in this Section 2(b), Section 2(c) and Section 2(d)
shall lapse on January 1, 2010. All Restricted Units that are then unvested, as
well as the related DERs and any



--------------------------------------------------------------------------------

Distribution Credits that are then unearned pursuant to Section 4(c), shall
become forfeited, null and void on the date on which Grantee’s service as a
Manager of the Company is terminated. The Board may, in its discretion, waive in
whole or in part any forfeiture pursuant to this Section 2(b).

(c) Transfer Restrictions. None of the Restricted Units or related DERs may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Grantee and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any of its Affiliates; provided, however, that the
Restricted Units and related DERs may be transferred by Grantee without
consideration to immediate family members or related family trusts, family
limited partnerships or similar entities.

(d) Ownership Rights. Subject to the vesting and forfeiture restrictions
provided in Section 2(b), Grantee shall have full ownership rights in respect of
the Restricted Units, including the right to vote along with the other common
unitholders; provided, however, that other than in respect of Section 4, the
Restricted Units shall not have the right, prior to vesting pursuant to
Section 2(b), to receive distributions when paid by the Company on the Units.

3. Notional Unit Vesting Prior to Conversion.

(a) Regular Vesting. Except as otherwise provided in Section 3(b), the Notional
Units shall fully vest March 1, 2010 (the “Vesting Date”).

(b) Treatment Upon Termination of Service. All Notional Units that are then
unvested and all related DERs and any accumulated Distribution Credits that are
then unearned pursuant to Section 4(c) shall become forfeited, null and void on
the date on which Grantee’s service as a Manager of the Company is terminated.
The Board may, in its discretion, waive in whole or in part any forfeiture
pursuant to this Section 3(b).

4. Distribution Equivalent Rights.

(a) Grant. Each Notional Unit and Restricted Unit is accompanied by a tandem
Distribution Equivalent Right (each, a “DER”), which provides that when the
Company makes a cash distribution with respect to a Unit, the Company will
record book-entry distribution credits in the manner provided in Section 4(b)
(the “Distribution Credits”).

(b) Accumulation of Distribution Credits. Until the Notional Units or Restricted
Units issued pursuant to Section 2(a) have vested pursuant to Section 2 or 3, as
applicable, the Company shall, upon payment of a cash distribution in respect of
Units, record Distribution Credits in respect of those Notional Units or
Restricted Units, as the case may be, in an amount equal to (i) the number of
Notional Units or Restricted Units, as the case may be, multiplied by the
per-Unit distribution amount so paid, divided by (ii) the per-Unit Fair Market
Value on the payment date of such distribution.

(c) Earning and Settlement of Distribution Credits. The Distribution Credits
accumulated with respect to the Notional Units or Restricted Units pursuant to
Section 4(b) shall

 

2



--------------------------------------------------------------------------------

be earned upon the vesting of such Notional Units or Restricted Units pursuant
to Section 2 or Section 3, as applicable. Any Distribution Credits accumulated
at the time of the conversion pursuant to Section 2(a) shall be earned upon the
vesting of the Restricted Units as provided in Section 2(b). Upon vesting of the
Notional Units or Restricted Units pursuant to Section 2 or Section 3, as
applicable, any Distribution Credits accumulated with respect to such Notional
Units or Restricted Units shall, at the discretion of the Committee, be settled
in cash or Units in the following manner:

(i) For Distribution Credits to be settled in cash, the amount of such payment
shall be equal to the aggregate number of earned Distribution Credits to be
settled in cash multiplied by the per-Unit Fair Market Value on the date such
Notional Units or Restricted Units vest pursuant to Section 2 or Section 3, as
applicable.

(ii) For Distribution Credits to be settled in Units, the Company shall issue a
number of whole Units equal the aggregate number of earned Distribution Credits
to be settled in Units; provided, however, that any Distribution Credits that
would have resulted in the issuance of a fractional Unit pursuant to this
Section 4(c)(ii), shall instead be settled in cash in accordance with
Section 4(c)(i).

5. Cash Settlement of Notional Units Prior to Conversion.

(a) General. Notwithstanding anything to the contrary in this Grant Agreement or
the Plan, if the adoption of the Plan is not approved by the common unitholders
of the Company prior to the occurrence of the Vesting Date or other vesting
pursuant to this Grant Agreement, the Notional Units so vested and any
Distribution Credits that have accumulated pursuant to Section 4(b) in respect
of such Notional Units shall be settled in cash in the manner set out in
Section 5(b).

(b) Manner of Settlement. Subject to the tax withholding requirements of
Section 6, the Notional Units and any Distribution Credits that have accumulated
pursuant to Section 4(b) in respect of such Notional Units settled in cash
pursuant to Section 5(a) shall be paid to the Grantee within 30 days of the
Vesting Date or the date of such other vesting in an amount equal to the number
of Notional Units to be so settled multiplied by the Fair Market Value on the
Vesting Date or the date of such other vesting with respect to such Notional
Units and in an amount as determined pursuant to Section 4(c)(i) with respect to
such Distribution Credits.

6. Withholding of Tax.

(a) General. The Company or any Affiliate is authorized to withhold from any
payment due or transfer made pursuant to this Grant Agreement or from any
compensation or other amount owing to Grantee the amount (in cash, Units, other
securities, Units that would otherwise be issued pursuant to this Grant
Agreement or other property) of any applicable taxes payable at the minimum
statutory rate in respect of this Grant Agreement, the vesting or any payment or
transfer under the Grant Agreement and to take such other action as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes.

 

3



--------------------------------------------------------------------------------

(b) Section 83(b) Election. Grantee agrees that, if he or she makes an election
under Section 83(b) of the Code with regard to the Notional Units, Grantee will
so notify the Company in writing within two (2) days after making such election.

7. No Rights as a Unitholder. Grantee shall not be, or have any of the rights or
privileges of, a unitholder of the Company with respect to any Notional Unit,
DER or Distribution Credit.

8. Limitations on Transfer. All rights under this Grant Agreement shall belong
to Grantee alone and may not be transferred, assigned, pledged or hypothecated
by Grantee in any way (whether by operation of law or otherwise), other than by
will or the laws of descent and distribution and shall not be subject to
execution, attachment or similar process. Upon any attempt by Grantee to
transfer, assign, pledge, hypothecate or otherwise dispose of such rights
contrary to the provisions in this Grant Agreement or the Plan, or upon the levy
of any attachment or similar process upon such rights, such rights shall
immediately become null and void.

9. Binding Effect. This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under Grantee.

10. Rights of Grantee. Any benefits payable under Section 4(c)(i) or Section 5
shall be provided from the general assets of the Company. Grantee’s rights
arising under this Grant Agreement shall not rise above those of a general
creditor of the Company.

11. Entire Agreement and Amendment. This Grant Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Notional Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
made null and void and of no further force and effect.

12. Notices. Any notices given in connection with this Grant Agreement shall, if
issued to Grantee, be delivered to Grantee’s current address on file with the
Company, or if issued to the Company, be delivered to the Company’s principal
offices.

13. Execution of Receipts and Releases. Payment of cash or issuance or transfer
of Units or other property to Grantee, or to Grantee’s legal representatives,
heirs, legatees or distributees, in accordance with the provisions hereof,
shall, to the extent thereof, be in full satisfaction of all claims of such
persons hereunder. The Company may require Grantee or Grantee’s legal
representatives, heirs, legatees or distributees, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall reasonably determine.

 

4



--------------------------------------------------------------------------------

14. Reorganization of the Company. The existence of this Grant Agreement shall
not affect in any way the right or power of the Company or its unitholders to
make or authorize (a) any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business; (b) any
merger or consolidation of the Company; (c) any issue of bonds, debentures,
preferred or prior preference units or securities ahead of or affecting the
Notional Units or the rights thereof; (d) the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business;
or (e) or any other corporate act or proceeding, whether of a similar character
or otherwise.

15. Recapitalization Events. In the event that the Committee determines that any
distribution (whether in the form of cash, common units, other securities or
other property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
common units or other securities of the Company, issuance of warrants or other
rights to purchase common units or other securities of the Company, or other
similar transaction or event affects the common units such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Grant Agreement, then the Committee shall, in such manner as it may
deem equitable, adjust the number and type of common units (or other securities
or property) subject to the Grant Agreement hereunder or, if deemed appropriate
by the Committee, make provision for a cash payment to Grantee; provided,
however, that the number of common units subject to the Grant Agreement shall
always be a whole number.

16. Certain Restrictions. By executing this Grant Agreement, Grantee
acknowledges that he or she has received a copy of the Plan and agrees that
Grantee will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities laws or any other applicable laws, rules or
regulations or with this document or the terms of the Plan.

17. Amendment and Termination. No amendment or termination of this Grant
Agreement that adversely affects the rights of the Grantee shall be made by the
Company at any time without the prior written consent of Grantee.

18. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement to be
effective as of May 1, 2009.

 

Constellation Energy Partners LLC      Grantee By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

Independent Manager

 

6



--------------------------------------------------------------------------------

APPENDIX A

CONSTELLATION ENERGY PARTNERS LLC

2009 OMNIBUS INCENTIVE COMPENSATION PLAN

 

A-1